Citation Nr: 1537933	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot fungal infection.  

2.  Entitlement to service connection for a gastrointestinal disability, to include gastritis.

3.  Entitlement to service connection for skin disability of the bilateral feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In his July 2011, VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge as well as a local RO hearing.  However, in a March 2012 statement the Veteran withdrew his request for a formal hearing and instead requested an informal conference at the RO.  An informal conference was subsequently held in March 2012.  Therefore, the Veteran's hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal.

The Veteran submitted a claim for tinea pedis in November 2008.  The record reflects that the Veteran previously sought service connection for essentially the same disability in July 2001.  That claim was denied in a September 2001 rating decision.  At that time, the only pertinent disability the Veteran was shown to have had was tinea pedis.  The RO specifically addressed whether service connection was warranted for tinea pedis, but also broadened the discussion in the rating decision to include any fungal infection or skin disorder of the bilateral feet.  Therefore, as a threshold jurisdictional question, the Board must consider whether new and material evidence has been submitted to reopen a finally adjudicated claim.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

The Board has recharacterized the reopened claim for tinea pedis more broadly, to include any skin disability affecting the bilateral feet.  Likewise, the claim for gastritis has been recharacterized as a claim for any gastrointestinal disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a skin disability of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2001 rating decision denied entitlement to service connection for a bilateral foot fungal infection, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the final September 2001 rating decision is new and triggers VA's duty to assist by providing a medical examination.

3.  Resolving reasonable doubt in the Veteran's favor, gastritis was incurred during active service.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision, which denied entitlement to service connection for a bilateral foot fungal infection, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a skin disability of the bilateral feet has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), 20.1105 (2014).  

3.  The criteria for service connection for gastritis are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board reopens the claim of entitlement to service connection for a skin disability of the bilateral feet and also grants entitlement to service connection for a gastrointestinal disability, diagnosed as gastritis.  These awards represent a grant of these specific issues on appeal, although the merits of entitlement to service connection for a skin disability of the bilateral feet will be addressed further in the remand section.  Therefore, VA's duty to notify or assist is rendered moot.

A.  New and Material Evidence 

The Veteran originally submitted an application for entitlement for service connection for a bilateral foot fungal infection that was received by VA in July 2001.  The claim was denied in a September 2001 rating decision on the basis that a bilateral foot fungal infection, to include tinea pedis, was not shown to have occurred in or to have been caused by service.  Notice of this decision, along with the Veteran's appellate rights was issued later that same month.  The Veteran did not appeal the September 2001 rating decision and no new and material evidence was received within the appeal period.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the September 2001 rating decision is final.

In November 2008, the Veteran submitted a claim for service connection for tinea pedis.  In a November 2009 rating decision, the RO reopened the claim and denied service connection on the merits.  Nonetheless, the Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the September 2001 rating decision, the evidence of record included service treatment records, VA treatment records, private medical records and statements from the Veteran.  The service treatment records did not reflect any diagnosis or treatment for tinea pedis, nor any related subjective complaints of a foot disorder.  The VA and private treatment records showed a finding of tinea pedis, but did not indicate that such disorder was related to service.

New evidence added to the record since the September 2001 rating decision, consists of additional VA treatment records, lay statements from the Veteran, and a February 2013 VA Form 646 submitted by the Veteran's representative.

On the Veteran's November 2008 application for benefits, he asserted that his foot disability had onset in July 1973.  He also indicated that when showering at sea, seawater would come into the showers and his feet were exposed.  In a statement received in December 2010, the Veteran asserted that he was exposed to germs, in boot camp (e.g. showers) and aboard his ship, which caused him to develop tinea pedis.  Finally, the February 2013 correspondence from the Veteran's representative shows the Veteran also asserted his tinea pedis may have developed from additional in-service exposures, such as heat and his environment.

The lay statements, along the VA treatment records, are new because they were not previously before VA decision makers.   

As to the lay statements submitted for the purpose of establishing a link between the Veteran's tinea pedis and service, "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  However, if the evidence supporting the veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the veteran's claim under 38 U.S.C.A. § 5108."  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In this case, the Veteran has provided lay statements, which are presumed to be credible, that support a new theory of causation.  This finding is consistent with Shade because, when considered with the other evidence of record, the Veteran's lay testimony triggers VA's duty to assist by providing a medical examination with respect the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  Accordingly, the claim of entitlement to service connection a skin disability of the bilateral feet is reopened, and to that extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a skin disability of the bilateral feet, is reopened.  The reopened claim is further addressed in the remand section. 

B.  Service Connection 

The Veteran seeks service connection for a gastrointestinal disability.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

The requirement of a current gastrointestinal disability is satisfied.  A May 2012 VA examination report reflects a current diagnosis of gastritis.  Additionally, VA treatment records, most recently dated in October 2012, show medications were prescribed for gas and constipation.  Also, a December 2010 VA treatment record shows the Veteran complained of intermittent, sharp stomach pain.  

The question remaining for consideration is whether the Veteran's current gastrointestinal disability is related to service.

On his November 2008 application for benefits, the Veteran asserted his gastritis had onset in July 1973.  A review of the Veteran's service treatment record supports a finding that the Veteran sustained symptoms related to a gastrointestinal disability while in service.  Specifically, a July 1973 service treatment record shows the Veteran complained of abdominal pain for the past 7 months; the initial clinical impressions were questionable abdominal pain, questionable peptic ulcer disease.  On additional evaluation, a physical examination was negative except for epigastric tenderness.  The clinical impression at this time was probable malingering and rule-out duodenal ulcer and hiatal hernia.  A stool for occult blood and upper gastrointestinal series were ordered, but the results are not in the available service treatment records.

Post-service medical records provide documentation of continuing gastrointestinal problems after service.  Specifically, an August 1973 VA treatment record noted a complaint of lack of appetite and occasional blood in stools.  An August 1973 VA treatment record noted, in part, the Veteran complained of abdominal pain.  Upon examination, his abdomen was tender in midline area below the umbilicus to slight palpation.  A March 1976 letter from a private medical provider indicated that the Veteran was treated in October 1975 for stomach pain.  A February 1982 VA treatment record shows the Veteran complained of abdominal fullness after meals; he also reported loose stools.  A March 1983 VA treatment provided a diagnosis of irritable bowel syndrome.  A November 1983 private treatment record shows the Veteran reported having stomach/bowel trouble and jaundice, and reported that he had been having stomach pains and trouble with bowel moving.  He further reported he had been taking medication for his stomach problems.  A June 1985 VA treatment recorded noted a complaint of bright red blood in stool.  Another private treatment record shows that in March 2000, the Veteran was diagnosed with chronic antral gastritis with positive H. Pylori and mild reflux changes following a gastroscopy.

The medical evidence of record described above, demonstrates gastrointestinal problems began during service and continued after service.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, in the November 2008 application for benefits, the Veteran stated his gastritis began during in July 1973.  The Veteran is competent to report observable symptoms such as abdominal pain, epigastric distress and other symptoms such as blood in his stool, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's assertion regarding the onset and recurrence of his gastrointestinal symptoms to be credible.  They are accorded significant evidentiary weight.

The Veteran was afforded a VA examination in May 2012.  The VA examiner opined that the Veteran's acute gastritis was less likely than not caused by military service as Veteran was not diagnosed with this condition in service and was seen once in service for abdominal pain with an unclear etiology.  The VA examiner further stated that the Veteran's current gastritis with intermittent flares and symptoms was not a chronic condition at this time, as he had not been evaluated or treated for this condition since 2002, took no medication for this condition, and his symptoms were intermittent.  

The probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The May 2012 opinion is inadequate and thus of little evidentiary value.  

In this respect, the Board notes that the VA examiner did not address the Veteran's contention that his gastrointestinal symptoms had onset in July 1973.  Additionally, while the record does not show a continuity of post-service medical care for gastritis since 2002, the Veteran is competent to report that his symptoms of gastrointestinal distress have been recurrent ever since he was discharged from service.  There is nothing in the claim file that contradicts his statements.  The examiner's opinion is not persuasive on the question of a causal nexus in this case because a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)(the continuity of symptoms, not treatment, is the salient issue in in establishing the chronicity of a condition).  

The Board is left then, with the Veteran's competent and credible lay testimony of the onset of gastrointestinal complaints in service and recurrent gastrointestinal symptoms after service.  The Board finds no reason to doubt his statements.  The evidence of record is at least in equipoise concerning whether the Veteran's gastrointestinal disability is related to his active duty.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for gastritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for a skin disability of the bilateral feet; to this limited extent, the appeal of this issue is granted.
 
Resolving reasonable doubt in favor of the Veteran, service connection for gastritis is granted.


REMAND

Having reopened the claim of entitlement to service connection for a skin disability of the bilateral feet, further development is required. 

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has a current diagnosis of tinea pedis.  He asserts this disability is related to in-service exposure to germs and seawater in showers.  The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for a skin disability of the bilateral feet. Given the current diagnosis, credible and competent report of an in-service event, and evidence that indicates tinea pedis may be related to service, the claim must be remanded to allow for a VA examination and to obtain a medical opinion as to whether the Veteran has any current skin disability of the bilateral feet which is attributable to his active service.  See McLendon, 20 Vet. App. at 81.

Finally, in light of the remand, updated treatment records from the Ralph H. Johnson VA Medical Center (VAMC) in Charleston, South Carolina, and any associated outpatient clinics, from November 2013 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from the Ralph H. Johnson VAMC, and any associated outpatient clinics, from November 2013 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any skin disability of the bilateral feet.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  

For all skin disabilities of the feet, diagnosed proximate to or during the pendency of the appeal, to include tinea pedis and interdigital keratosis, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability had onset in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should give consideration to the Veteran's theory that his skin problems of the bilateral feet are related exposure to seawater and germs in the showers both at sea and in boot camp, or exposure to heat.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


